In an action, inter alia, to recover damages for medical malpractice, etc., the defendant Head & Neck Surgical Group, LLC, appeals from an order of the Supreme Court, Suffolk County (Rebolini, J.), dated July 15, 2008, which denied its motion to vacate so much of a prior order of the same court (Baisley, Jr., J.), dated February 19, 2008, as granted the plaintiffs unopposed motion for leave to enter a default judgment upon its failure to appear or answer the complaint.
Ordered that the order is affirmed, with costs.
To prevail on a motion to vacate its default, a defendant is required to demonstrate both a reasonable excuse therefor and a meritorious defense (see CPLR 5015 [a] [1]; Fekete v Camp Skwere, 16 AD3d 544, 545 [2005]; Amato v Fast Repair, Inc., 15 AD3d 429 [2005]; Czarnik v Urban, 10 AD3d 627 [2004]).
The determination of what constitutes a reasonable excuse lies within the trial court’s discretion (see Santiago v New York City Health & Hosps. Corp., 10 AD3d 393, 394 [2004]). Here, the appellant presented neither an acceptable excuse for its failure to timely serve an answer nor a meritorious defense. Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion to vacate its default. Fisher, J.P., Florio, Angiolillo, Eng and Roman, JJ., concur.